Title: To John Adams from Alexander Hamilton, 15 March 1792
From: Hamilton, Alexander
To: Adams, John



Sir:
Treasury Department, March 15, 1792.

In further pursuance of the order of the Senate, of the 8th instant, I have the honor to transmit a return of the exports from the United States, for one year, ending the 30th September, 1791, exhibiting the islands and countries to which those exports have been shipped.
This document is completed so far as the returns have been received at the Treasury; but an additional is yet to be made of the exports from Charleston, in South Carolina, and from some ports of inferior consequence, for the two last quarters of the returned year, the papers relative to which have not been received. There is also transmitted a return of outward tonnage for one year, ending March 31, 1791.
In regard to the remainder of the statements required by the Senate, it is very uncertain whether the delay of the returns from certain of the custom houses, and the length of time they will require, will not prevent the completion of them before the end of the session.
I have the honor to be, Sir, your most obedient and most humble servant,
Alexander Hamilton, Secretary of the Treasury.

   This statement is not now to be found.

